WR-62,099-05
                                                       COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                       Transmitted 4/20/2015 3:58:24 PM
                                                         Accepted 4/20/2015 4:28:36 PM
                                                                         ABEL ACOSTA
                       No. WR-62,099-05                                          CLERK



                                                       RECEIVED
                                               COURT OF CRIMINAL APPEALS
                        IN THE                         4/20/2015
              COURT OF CRIMINAL         APPEALS   ABEL ACOSTA,  CLERK
                FOR THE STATE OF TEXAS



                          Ex parte
                     Robert Lynn Pruett,


                           Applicant.




             _________________________________

MOTION FOR STAY OF EXECUTION PENDING DISPOSITION OF
SUBSEQUENT APPLICATION FOR POSTCONVICTION WRIT OF
HABEAS CORPUS FILED PURSUANT TO ARTICLE 11.073 OF THE
        TEXAS CODE OF CRIMINAL PROCEDURE
           _________________________________

                       CAPITAL CASE
MR. PRUETT IS SCHEDULED TO BE EXECUTED ON APRIL 28, 2015.
              _________________________________

                          David R. Dow
                    Texas Bar No. 06064900
                     ddow@central.uh.edu
                University of Houston Law Center
                         100 Law Center
                  Houston, Texas 77204-6060
                      TEL: (713) 743-2171
                     FAX: (713) 743-2131
                                No. WR-62,099-05



                                IN THE
                      COURT OF CRIMINAL APPEALS
                        FOR THE STATE OF TEXAS

                                    Ex parte
                               Robert Lynn Pruett,

                                    Applicant.

                     _________________________________

   MOTION FOR STAY OF EXECUTION PENDING DISPOSITION OF
   SUBSEQUENT APPLICATION FOR POSTCONVICTION WRIT OF
   HABEAS CORPUS FILED PURSUANT TO ARTICLE 11.073 OF THE
           TEXAS CODE OF CRIMINAL PROCEDURE
              _________________________________

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      Relator-Petitioner Robert Lynn Pruett files this motion for a stay of

execution pending the disposition by this Court of his Subsequent Application for

Postconviction Writ of Habeas Corpus Filed Pursuant to Article 11.073 of the

Texas Code of Criminal Procedure filed in the trial court on April 20, 2015. Mr.

Pruett is scheduled to be executed on Tuesday, April 28, 2015, after 6 o’clock

p.m., pursuant to his conviction and sentence entered in the 156th District Court of

Bee County, Texas. Judge Bert Richardson’s order scheduling Pruett’s execution

was entered on December 17, 2014. Because it is unlikely Pruett’s jurors would
have been able to convict him if they had been presented the 2009 NAS report that

indicates that the type of physical match comparison conducted by the State’s

expert at trial has been discredited, the application asks this Court to remand Mr.

Pruett’s case to the trial court for further proceedings. Mr. Pruett is entitled to a

stay of execution pending the disposition of his application because there exists a

likelihood that he will suffer irreparable injury if a stay of execution is denied.

Without a stay of execution, the State will execute Mr. Pruett.




                                         2
                                PRAYER FOR RELIEF

       Accordingly, Mr. Pruett respectfully requests that this Court stay his

execution scheduled for April 28, 2015 and grant any other relief that law or justice

may require.



                                  Respectfully Submitted,



                                   s/ David R. Dow1
                            __________________________
                                     David R. Dow
                               Texas Bar No. 06064900
                           University of Houston Law Center
                                    100 Law Center
                              Houston, Texas 77204-6060
                                 Tel. (713) 743-2171
                                 Fax (713) 743-2131

                                Counsel for Robert Pruett




1
  On April 20, 2015, a motion for leave for counsel to appear in this cause number was filed.
The motion remains pending. Though counsel has yet to be granted leave to appear, he feels it
incumbent upon him to file this motion today, so as not to violate this Court’s Miscellaneous
Rule 11-003.


                                               3
                      CERTIFICATE OF SERVICE

      I certify that on the 20th day of April 2015, a true and correct copy of
the above legal document was delivered via the electronic filing service to:

      Jefferson Clendenin
      Assistant Attorney General
      Criminal Appeals Division
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711
      Tel. (512) 936-1600
      Fax (512) 320-8132
      Email jay.clendenin@texasattorneygeneral.gov


      Melinda Fletcher
      Special Prosecution Unit
      mfletcher@sputexas.org

                                                   s/ David R. Dow
                                              _________________________
                                                   David R. Dow




                                       4